DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-20, drawn to a method for treating kerogen, classified in E21B 43/26.
II. 	Claims 21-35, drawn to a composition comprising carbon dioxide and an oxidizer, classified in C09K 8/60.
III. 	Claim 36, drawn to a method of combining carbon dioxide and an oxidizer, classified in C09K 8/66.
IV. 	Claim 37, drawn to a method of reacting two or more salts to form a composition combinable with carbon dioxide, classified in C09K 8/706.
The inventions are independent or distinct, each from the other because:
Inventions I and II/III are directed to related methods that include the use of an oxidizer with carbon dioxide. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed have a materially different design and mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III/IV and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process.
Inventions III and IV are directed to related components added to carbon dioxide. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Sushil Iyer on 02/24/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-20.  Affirmation of this s 21-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: In [0028], Applicant discloses wherein the oxidizers can include organic cations and oxidizing anions; when referring to Fig. 2, however, Applicant notes “Fig. 2 shows some example structures of these organic anions.”  The Examiner acknowledges Applicant’s previous disclosure in the brief description of the drawings wherein Fig. 2 was referenced to include organic cations.  Additionally, the Examiner notes the positive charge included with each structure of Fig. 2, and as such, it appears the italicized “anions” above should be replaced with –cations.-  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an oxidizer comprising a cation and an anion in accordance with claims 4-8, does not reasonably provide enablement for wherein the cation is partially or fully fluorinated as per claim 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

	Applicant notes in [0028] oxidizers that include organic cations and oxidizing anions; examples thereof are provided for and structures associated therewith are shown in Figures 1 and 2.  Although further stating wherein “the organic cations can be partially or fully fluorinated,” the specification does not clearly disclose or provide for what cations are partially/fully fluorinated and/or to what extent of fluorination is provided for by partially fluorinated.  

Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the current claims meet the following Undue Experimentation factors:
The nature of the invention - because the current Invention contemplates the use of oxidizers in carbon dioxide emulsion fluids.  
The state of the prior art - because the inclusion of oxidizers in carbon dioxide well treating fluids is known in the art (see prior art reference to Delorey et al., cited below);
 	
fails to meet at least the following Undue Experimentation factors:
The amount of direction provided by the inventor - because Applicant does not actually describe a fluorinated cation or to what degree a cation must be fluorinated in order to be capable of use in the invention;
The existence of working examples - because within the examples provided, there is not a single example that is directed to a cation that is either partially or fully fluorinated.	
Therefore, there exists a Scope of Enablement deficiency for claim 9.
For examination purposes, the claims will be treated on their merits. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "partially" in claim 9 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “partially” renders the scope of the claim indefinite insofar as because it is unclear as to what degree the cation may or may not be fluorinated and still provide for the invention as claimed.
Claims 10 and 12 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 2.”  The article –the- should be placed before “aqueous” and “CO2” in each of claims 10 and 12 in order to more clearly and positively associate the previously claimed aqueous fluid and CO2 of claim 1 with the emulsion phases.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the inorganic oxidizer" in line 1.  There is insufficient antecedent basis for this limitation in the claim; the Examiner notes, claim 13 recites a limitation pertaining to an inorganic oxidizer, and, as such, it appears claim 14 is intended to be dependent upon claim 13.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delorey et al. (US 2008/0217012).
With respect to independent claim 1, Delorey et al. discloses a method for treating kerogen or organic matter ([0002], wherein the formations are disclosed as those containing oil and gas, [0068], wherein the fluid is pumped into the formation, thereby providing for “organic matter” as claimed), the method comprising placing a composition in the subterranean zone ([0068], wherein the fluid is placed in the formation), the composition comprising: carbon dioxide ([0047]); and a fluid comprising an oxidizer ([0066]-[0071]), wherein the fluid is an aqueous fluid ([0036]), and wherein the composition comprises an emulsion of carbon dioxide and the aqueous fluid ([0047]).
With respect to depending claim 3, Delorey et al. discloses wherein the oxidizer comprises a cation and an anion ([0070]).
With respect to depending claim 10, Delorey et al. discloses wherein an external phase of the emulsion comprises aqueous fluid ([0032]) and an internal phase of carbon dioxide ([0047], wherein the carbon dioxide is the dispersed phase).
With respect to depending claims 13 and 14, Delorey et al. discloses wherein the aqueous fluid comprises an inorganic oxidizer, and, further, wherein the inorganic oxidizer comprises at least one as claimed ([0070]).
With respect to depending claim 15, Delorey et al. discloses wherein the emulsion comprises an organic oxidizer ([0070], wherein at least catalyzed organic peroxide is disclosed).
With respect to depending claim 16, Delorey et al. discloses wherein the emulsion is stabilized by surfactants ([0033]; [0048]).

With respect to depending claim 18, Delorey et al. discloses wherein the fracturing fluid comprises at least one additive as claimed ([0064]).
With respect to depending claim 19, Delorey et al. discloses flowing the composition and the fracturing fluid with proppants ([0073]).
With respect to depending claim 20, Delorey et al. discloses wherein the subterranean zone comprises carbonate rock ([0035]) comprising organic matter ([0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Delorey et al. as applied to claim 1 above, and further in view of Gupta et al. (US 2015/0083420).
Delorey et al. discloses the method as set forth above with respect to claim 1, wherein the well treatment fluid is used for well stimulation as a fracturing fluid, wherein proppant may be included therewith ([0071]-[0073]).  The reference, however, fails to disclose wherein the method further includes alternating placing the composition in the subterranean zone with placing a second fluid in the subterranean zone as claimed.  Gupta et al. teaches methods of distributing proppant in a fracture, wherein the proppant containing fluid is pumped into the well followed by a fluid substantially free of proppant for the purpose of creating vertically extending pillars within the formation (abstract) which provide for conductive flow channels therebetween ([0012]; [0036]).  Since both Delorey et al. and Gupta et al. teach methods of fracturing a formation with proppant, wherein Gupta et al. further teaches alternating such an injection with a second fluid so as to create vertical pillars within the fracture, it would have been obvious to one having ordinary skill in the art to try injecting a second fluid after the fluid of Delorey et al., in .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Delorey et al. as applied to claim 3 above, and further in view of AlDuailej et al. (CO2 emulsified Fracturing Fluid for Unconventional Applications – cited and provided by Applicant).
With respect to claim 4, Delorey et al. suggests an oxidizer for use in the treatment fluid as noted above in the rejection of claim 3, wherein exemplary oxidizing agents include alkaline earth peroxides or encapsulated persulfates ([0070]), thereby suggesting an oxidizing agent that includes a cation and anion.  The reference, however, fails to disclose wherein the anion comprises chlorate or bromate as claimed.  AlDuailej et al. teaches carbon dioxide emulsified fracturing fluids, wherein breakers taught as suitable therein include oxidizers, including encapsulated forms thereof, such as sodium bromate and ammonium persulfate (HT-Foam Background; Preparation Procedure Materials).  Since Delorey et al. discloses encapsulated persulfates and AlDuailej et al. teaches an oxidizer comprising a cation and an anion, wherein the anion is a bromate as an alternative thereto, it would have been obvious to one having ordinary skill in the art to try an oxidizer comprising an anion as a bromate in the method of Delorey et al. in order to break the carbon dioxide emulsified fracturing fluid therewith.  
With respect to claim 5, Delorey et al. suggests an oxidizer for use in the treatment fluid as noted above in the rejection of claim 3, wherein exemplary oxidizing agents include alkaline earth peroxides or encapsulated persulfates ([0070]), thereby suggesting an oxidizing agent that includes a cation and anion.  The reference, however, fails to disclose wherein the cation is an ammonium ion as claimed.  AlDuailej et al. teaches carbon dioxide emulsified fracturing fluids, wherein breakers taught as suitable therein include oxidizers, including encapsulated forms .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delorey et al. as applied to claim 3, above, and, further, in view of Kotai et al. (Beliefs and facts in permanganate chemistry – An overview on the synthesis and the reactivity of simple and complex permanganates).
Delorey et al. discloses the method as set forth above with respect to claim 3, wherein the oxidizer comprises a cation and an anion, wherein examples of such include peroxides and persulfates or catalyzed organic peroxides ([0070]).  Although silent to wherein the cation comprises at least one of the cations as claimed, it is the position of the Office that such cations would be considered obvious cations that would be compatible with oxidizing agents including anions that are known alternatives to those of Delorey et al., i.e., the peroxides/persulfates disclosed therein, and, as such, one having ordinary skill in the art would be motivated to try such cations when considering the method of Delorey et al..  For example, Kotai et al. suggests potassium permanganate, a known oxidizer alternative to peroxides/persulfates in well treatment methods, as one of the most widely used oxidizers, and notes various other types of high purity permanganates could be used.  Examples of such include those that include permanganates of organic cations, such as bis(triphenylphosphine)iminium (4.4.1), which is shown to be soluble in .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Delorey et al. as applied to claim 3 above, and further in view of Jones et al. (US 2010/0126936).
Delorey et al. discloses the method as set forth above with respect to claim 3, wherein the oxidizer comprises cation and an anion, including peroxides, persulfates and hypochlorite bleach ([0070]).  The reference, however, fails to disclose wherein the cation comprises a cationic heterocycle, and, further, wherein the cationic heterocycle is at least one as claimed.  Jones et al. teaches oxidants added to achieve demulsification, wherein exemplary oxidants include salts, oxides and acids of various anions, including peroxides and persulfates; pyridinium chlorochromate is also suggested ([0068]).  Since Jones et al. teaches oxidants that are alternatives to those disclosed by Delorey et al. and compatible with well fluids, wherein one such alternative includes pyridinium, it would have been obvious to one having ordinary skill in the art to try a cationic heterocycle cation, such as pyridinium, as an alternative to those disclosed by Delorey et al. in order to break the fracturing fluid/emulsion of Delorey et al. .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Delorey et al. as applied to claim 3 above, and further in view of Giffin (US 2011/0005969).
Delorey et al. discloses the method as set forth above with respect to claim 3, wherein the breaker can include oxidizing agents; the reference, however, fails to disclose wherein the cation is partially or fully fluorinated as claimed.  Giffin teaches compositions for fracturing a well wherein any gel breaker may be used; examples include alkaline earth metal salts, as well as fluorinated compounds ([0058]).  Since Delorey et al. teaches breakers that include oxidizing agents and Giffin teaches fluorinated compounds suitable for use as breakers in fracturing fluids, it would have been obvious to one having ordinary skill in the art to try a fluorinated compound/cation in the method of Delorey et al. in order to break the fracturing fluid therein.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Delorey et al. as applied to claim 1 above, and further in view of Golomb et al. (US 2010/0243248).
Delorey et al. discloses the method with respect to claim 1, above, wherein the emulsion is disclosed as stabilized by a surfactant ([0033]; [0048]).  The reference, however, fails to disclose wherein the emulsion comprises hydrophobic particles to stabilize the emulsion as claimed.  Golomb et al. teaches carbon dioxide and aqueous phase fluid emulsions for use in a subterranean well (abstract) wherein the emulsion may be stabilized by particulate matter, including hydrophilic and/or hydrophobic particles ([0031]).  It is further noted wherein such particles can be used with surfactants that are being employed to stabilize the emulsion ([0074]).  As such, it would have been obvious to one having ordinary skill in the art to try hydrophobic .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Delorey et al. as applied to claim 1 above, and further in view of Leshchyshyn et al. (US 2010/0044049).
Delorey et al. discloses the method as set forth above, wherein it is disclosed the gas phase of carbon dioxide is dispersed in the aqueous phase of the emulsion, wherein it is noted the dispersed carbon dioxide may be present in an amount of between 10-70 volume percent ([0047]).  The reference, however, fails to disclose the use of an emulsion wherein the external phase comprises carbon dioxide and the internal phase comprises the aqueous fluid as claimed.
Leshchyshyn et al. teaches environmentally friendly well treating fluids that may be used in fracturing of organic matter containing formations (abstract) wherein breakers including oxidizers may be included therein ([0093]); the reference further suggests wherein carbon dioxide emulsions may be formed when 53-85 volume percent of carbon dioxide is included ([0022]), and notes in order to form an emulsion wherein the gas phase is continuous and water is dispersed, a concentration of the gas is increased above 85 volume percent; such water in carbon dioxide emulsion fluids are typically designated as mists ([0023]).  Leshchyshyn et al. further teaches wherein the fracturing fluid is in the form of a mist, i.e., water in carbon dioxide emulsion, and offers several advantages, including no requirement for supply of as high a volume of fluids for injection nor disposal of as high volumes of fluids recovered from the well as the relative proportion of water in the overall fracturing fluid is substantially lower than that of .        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0161002 discloses an oxidant provided in a carbon dioxide containing fluid used in a well, wherein the oxidant comprises an ammonium ion with a crown ether.
US 2015/0068749 discloses injection of oxidizers into a subterranean formation, wherein a fluid is alternately injected therewith so as to react with the oxidizer injected.
US 2017/0066959 teaches well treatment fluids used in treatment of kerogen formations, wherein the methods allow for increased hydraulic fracture efficiencies, and the fluid includes a first and second oxidizer and is also compatible with carbon dioxide ([0062]).  Ions may additionally be included in the composition and can include a cation, anion, or combination thereof, wherein exemplary cations include heterocyclic cation and anions include fluorinated forms thereof.
US 2012/0160486 discloses kerogen based production wherein an oxidizer with carbon dioxide is injected into the kerogen containing formation.  No emulsion is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/08/21